I congratulate Mr. Mogens Lykketoft on his assumption of the presidency of the General Assembly at its seventieth session and assure him of our full support. I should also thank his predecessor, Mr. Sam Kutesa, for his excellent work, and Secretary-General Ban Ki-moon for his leadership.
I stand before the Assembly humbled by the words of His Holiness Pope Francis as he addressed this body mere days ago (see A/70/PV.3). I am humbled because in his address His Holiness the Pope spoke directly to those political issues that occupy us all — those issues that we might easily resolve if only we had more political commitment and more political will. But His Holiness the Pope spoke in a language higher than that of politics — one of morality and of moral imperative. These are principles and ideals that have guided me throughout my life.
In this Hall, we are often guilty of an abstraction we call “political will”, the political will to address climate change, to be careful stewards of our environment, and to address devastating global inequalities in development. This abstraction distracts us. It distracts
us from our need for moral commitment and for moral courage. It is this language of morality that speaks to the privileged with the imperative “you must leave no one behind”. It is in this spirit of moral commitment that I speak to the work my Government has undertaken to serve the underserved and to meet our aspirations as they are presently embodied in the 2030 Agenda for Sustainable Development (resolution 70/1).
As the first democratically elected representative of the people to the rank of Prime Minister in my country, I am particularly pleased with the inclusion of Sustainable Development Goal 16 related to building effective, accountable and inclusive institutions at all levels. That Goal relates to the notion of good governance — the guiding principle of my Government under our democracy, fit for purpose, and a principle that I have always demanded of any Government of the day in Tonga throughout my almost 30-year career in politics.
Indeed, it is my Government’s mantra that good governance, transparency, accountability and law and order will drive all other development goals of a country. As such, my Government is committing time and resources to strengthening governing institutions through measures such as the establishment of an anti-corruption commission, and considering approaches to removing other challenges and constraints on the sustainable development of the country, such as cultural perceptions and religious dogmas.
The objectives of good governance, effective accountable and inclusive institutions are impossible to meet without full support for the human rights of all peoples living in areas of conflict throughout the world, including in the Pacific islands. Tonga reiterates its call for the root causes of such conflicts to be resolved by peaceful means, and in full recognition of the principle of the sovereignty of States.
With the Agenda adopted, the central challenge for us at this seventieth session of the General Assembly is to translate these aspirations into concrete actions. Our final Millennium Development Goals (MDGs) report 2015 revealed that the achievement in the areas of health and education has helped to maintain Tonga’s position in the Human Development Index. Our people now enjoy an acceptable standard of quality health service, and children and young people are able to go to school and advance to higher education. We are pleased to note that the 14 new priorities for Tonga for the next 15 years, as set out in our final MDGs report,
14/23 15-29595

29/09/2015 A/70/PV.18
are all included in the 17 Goals of the 2030 Agenda for 2030: Goal 1, no poverty; Goal 3, good health and well-being; Goal 4, quality education; Goal 5, gender equality; Goal 8, decent work and economic growth; Goal 9, industry, innovation and infrastructure; Goal 10, reduce inequalities; Goal 15, life on land; and Goal 17, partnership for the Goals.
Therefore, I confirm here again my Government’s full support for the Agenda and, with the assistance of development partners, we will do our utmost to achieve them by 2030. We in Tonga had followed the best practice of the MDGs journey. It was an incredible learning experience for my country and we will adopt these best practices towards our implementation of the new Development Goals and the Agenda as a whole.
Tonga, as a Pacific small island developing State (SIDS), must meet the goals on oceans and seas and climate change, to ensure access to affordable and sustainable energy for all, and the promotion of peaceful and inclusive societies for sustainable development. Tonga is also aided by the priorities and commitments set out in the SIDS Accelerated Modalities of Action (SAMOA) Pathway, which represents an international commitment to genuine and durable partnerships. That was advanced by this year’s SIDS partnership dialogue, the creation of a SIDS Partnership Framework, and in the report of the Joint Inspection Unit assessment of United Nations system support for SIDS. The relationship between the Samoa Pathway and the 2030 Agenda is now well established, and we must maintain the links between these documents as we review our progress.
The Samoa Pathway is also significant for its central recognition that the challenges that islands such as Tonga face are different and therefore qualify our country as a special sustainable development case in need of targeted and tailored support. This message was reaffirmed in the discussion on the means of implementation of the 2030 Agenda, it having been advanced, as can be clearly seen, in the outcome document of the third International Conference on Financing for Development, which makes mention of SIDS in 25 paragraphs.
A key piece of the development agenda remains outstanding as we look forward to the successful conclusion of negotiations on a climate agreement in Paris at the end of this year. That agreement must reaffirm the ultimate objective of the United Nations Framework Convention on Climate Change to stabilize
greenhouse-gas emissions in the atmosphere. Tonga remains highly vulnerable to natural disasters, which continue to increase in frequency and destructiveness. Climate change continues to pose an irreversible threat to our people, our society, our livelihoods and our natural environment.
In this regard, we welcome the dialogue that has taken place in the Security Council and that to be held at a side event to be hosted by the Foreign Ministers of France and Germany tomorrow afternoon, touching upon the security implications of climate change, and support recognition of the links between our climate and international peace and security. We reaffirm our support for the call on the Secretary-General to appoint a special representative on climate and security to thoroughly research and report on those links.
Tonga’s vulnerability to natural disasters re-emphasizes the SIDS special case for sustainable development, and such vulnerabilities should therefore be factored into development finance calculations designed to assist SIDS. Currently, the use of gross domestic product per capita as the basis for determining the access of SIDS to development finance should be replaced by a comprehensive approach that recognizes our vulnerability to natural disaster. That move will save Tonga from increasing its indebtedness in obtaining funds from multilateral institutions for reconstruction in the wake of a cyclone. Currently, Tonga accesses these funds under the condition of a 50 per cent grant and a 50 per cent credit. We therefore support the proposal for adopting a new index reflective of our specific and unique national development characteristics.
We remain thoroughly committed to the management and conservation of our ocean and seas. This year, Tonga commenced its term on the Council of the International Seabed Authority. At home, we have enacted legislation related to seabed mining activities within our national jurisdiction under the relevant provisions of the United Nations Convention on the Law of the Sea (UNCLOS).
We remain committed to the conservation and sustainable use of resources in areas beyond the national jurisdiction and fully support ongoing efforts towards an instrument regarding the same. We therefore welcomed the first meeting of the Pacific Ocean Alliance in May, under the auspices of the Office of the Pacific Ocean Commissioner of the Pacific Islands Forum in Fiji, to discuss the positions of Governments, the private sector and civil society on the new UNCLOS implementing
15-29595 15/23

A/70/PV.18 29/09/2015
agreement on marine biodiversity in areas beyond national jurisdiction. Within our exclusive economic zone, we continue to combat the problem of illegal, unreported and unregulated fishing. In welcoming the adoption of Sustainable Development Goal 14 on the oceans and seas, we support the proposed triennial United Nations ocean and seas conference to drive progress on the goal.
As we work to translate our new Agenda into action, we recognize that the development system of the United Nations must adapt to suit our new priorities. We are supportive of efforts to ensure that the United Nations is fit for purpose to implement the 2030 Agenda. We look forward to continued dialogue on longer-term positioning of the United Nations development system. In the same vein, Tonga is supportive of continued efforts to reform the Security Council through an intergovernmental process in the pursuit of a more representative and inclusive body, reflective of and in line with today’s realities.
Finally, most of us have come a long way looking with hope for solutions. Our political priorities must not distract us from the call so well embodied in the 2030 Agenda to leave no one behind. I re-emphasize that this call speaks to us as leaders to work together against injustice and cruel violations of human rights and dignity, as in the case of West Papuan Melanesia in the Pacific; this is within our power. It is a choice that those with power and privilege can make. The United Nations has a duty to closely follow up this West Papua case and take the necessary action to stop these brutal and inhuman activities.
We leaders must rise to a higher moral order beyond interests and be guided by what is fair and justiciable to all. I am concerned that the message delivered by His Holiness Pope Francis and other world leaders we have heard in the past few days may not have been well and truly heard. We have an obligation, a duty, and I echo the challenge. We must meet this moral obligation internationally, regionally and nationally, or else we will be left behind.
